          Case 5:20-cv-00882-F Document 25 Filed 09/07/21 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


GRADY HAWKINS,                             )
                                           )
          Plaintiff,                       )
                                           )
-vs-                                       )     Case No. CIV-20-882-F
                                           )
LOWE’S HOME CENTERS, LLC,                  )
                                           )
          Defendant.                       )

                                      ORDER

       While shopping at Lowe’s in Midwest City, Oklahoma, Grady Hawkins
tripped over a “Shed in a Box” located in the aisle. He fell and injured his hip. Mr.
Hawkins seeks recovery of damages for his injury under premises liability and
negligence theories. The company has moved for summary judgment, asserting “the
existence of a large, white, rectangular shed on a pallet in the aisle was open and
obvious.” Doc. no. 21, p. 2. Mr. Hawkins has responded, opposing summary
judgment. Doc. no. 22. Lowe’s has replied. Doc. no. 23. Upon review, the court
finds Lowe’s motion should be denied.
       In Sholer v. ERC Management Group, LLC, 256 P.3d 38 (Okla. 2011), the
Oklahoma Supreme Court stated:
             We have rejected the “open and obvious defense” in a
             number of cases where the condition or defect was visible
             but unseen by the plaintiff. A danger need not be totally
             or partially obscured from vision or withdrawn from sight
             to be considered hidden. Rather, it may encompass a
             condition presenting a deceptively innocent appearance of
             safety, cloaking a reality of danger. It may also arise from
             circumstances diverting the plaintiff’s attention from the
             danger. Therefore, not every “observable” condition is
          Case 5:20-cv-00882-F Document 25 Filed 09/07/21 Page 2 of 3




             “open and obvious” as a matter of law. Whether harm
             from an open and obvious defect may be actionable
             depends on an objective due care standard, i.e., whether
             under similar circumstances a prudent person would be
             able to see the defect and avoid being injured.
             Nevertheless, it is well established in our jurisprudence
             that, where conflicting evidence is presented on the issue
             of the open and obvious nature of a defect, the question
             must be resolved by the trier of fact. What would normally
             be considered an open and obvious danger may become a
             latent defect because of the conditions existing at the time
             of injury.

Id. at 43-44 (emphasis added).
      The court concludes that the deposition testimony of Mr. Hawkins, viewed in
his favor, raises a question of fact on the issue of whether the “Shed in a Box” was
an open and obvious defect. Mr. Hawkins testified:
             I was in the store. I switched to a lumber cart. And I
             couldn’t find the second board. I was looking for a
             2X12X12 foot. So I got a Lowe’s employee and told him
             that I needed to find this other board and I wanted him to
             cut them in four foot lengths. He said okay and he grabbed
             the cart and started walking around to another aisle and I
             followed suit hanging onto the back end of the cart. Well,
             he pulled it up at the location where the 12 foot stock was
             for a 2X12 and he grabbed one end and I grabbed the other
             and I walked out to the edge of the cart and he was kind of
             walking towards me pushing me backwards and I was at
             that point sidestepping small sidesteps because I kept
             thinking, you know, this ought to be far enough, this ought
             to be far enough, and then all of a sudden, I felt something
             hit my foot and over I went and landed directly on my hip.

Doc. no. 22-1, p. 2, ll. 1-16.

      Although Lowe’s has presented evidence that the “Shed in a Box” in the aisle
was an observable condition, Mr. Hawkins’ deposition testimony reveals foreseeable
circumstances, i.e., assisting Lowe’s employee with placement of lumber on a cart

                                          2
             Case 5:20-cv-00882-F Document 25 Filed 09/07/21 Page 3 of 3




and walking backwards and sidestepping holding the lumber, diverting Mr.
Hawkins’s attention from that observable condition. “[A]n otherwise observable
condition may be considered a hidden or latent condition because of the presence of
‘circumstances diverting the plaintiff’s attention.’” Martinez v. Angel Exploration,
LLC, 798 F.3d 968, 977 (10th Cir. 2015) (quoting Sholer, 256 P.3d at 43 and citing
Roper v. Mercy Health Ctr., 903 P.2d 314, 314-315 (Okla. 1995); Spirgis v. Circle
K Stores, Inc., 743 P.2d 682, 685 (Okla. Civ. App. 1987)).
        The court concludes that the openness and obviousness of the danger1 of the
“Shed in a Box” in the aisle is a question for the trier of fact. Summary judgment is
therefore not appropriate. A jury may well make short work of plaintiff’s contention
that this rather sizeable box was not open and obvious, but, at the summary judgment
stage, the controlling authorities are very indulgent toward slip (or trip) and fall
plaintiffs in these situations.
        Accordingly, Defendant’s Motion for Summary Judgment (doc. no. 20), filed
August 2, 2021, is DENIED.
        IT IS SO ORDERED this 7th day of September, 2021.




20-0882p003 rev_.docx




1
  In its papers, Lowe’s argues there was nothing inherently dangerous about the “Shed in a Box”
or in its placement. Lowe’s asserts there was ample room in the aisle to avoid the “Shed in a Box”
and under Oklahoma law, it is allowed to display goods in a manner consistent with the nature of
the goods and of business. Viewing the evidence in a light most favorable to plaintiff, the court
concludes that a reasonable jury could conclude that the “Shed in a Box” or its placement was
inherently dangerous. It could conclude that given the circumstances, Mr. Hawkins was not able
to see and avoid the product.

                                                3
